United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David J. Holdsworth, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0053
Issued: January 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 8, 2019 appellant, through counsel, filed a timely appeal from a June 3, 2019
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2 As more than
180 days elapsed from OWCP’s last merit decision, dated May 10, 2018, to the filing of this appeal,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of her oral argument request, appellant asserted issues of fairness and due process with regard to requests for
reconsideration. The Board, in exercising its discretion, denies appellant’s request for oral argument because the
arguments on appeal can adequately be addressed in a decision based on a review of the case record. Oral argument
in this appeal would further delay issuance of a Board decision and not serve a useful purpose. As such, the oral
argument request is hereby denied and this decision is based on the case record as submitted to the Board.

pursuant to the Federal Employees’ Compensation Act3 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of the claim.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 10, 2015 appellant, then a 57-year-old health technician, filed a traumatic
injury claim (Form CA-1) alleging that on that date she sustained a sprain/strain to her right wrist
when she reached for a laundry bag and twisted her right wrist while in the performance of duty.
OWCP initially accepted the claim for right wrist sprain, and subsequently expanded acceptance
of the claim to include aggravation of a right triangular fibrocartilage complex (TFCC) tear and
right tendon strain; strain of the right extensor muscle of the right arm, right hand synovitis/
tenosynovitis; and sequela of a specified sprain of the right wrist. It paid appellant intermittent
wage-loss compensation on the supplemental rolls as of February 10, 2016 and on the periodic
rolls as of April 28, 2018.
On February 10, 2016 appellant underwent an OWCP-authorized arthroscopic right
extensor carpi ulnaris tendon centralization procedure.
On March 17, 2016 Dr. Donald Coleman, an orthopedic hand surgery specialist, reviewed
a limited-duty assignment for appellant as a receptionist and checked a box indicating that he found
the light-duty job offer to be suitable regarding appellant’s restrictions. Appellant returned to work
on March 21, 2016 at full-time limited duty.
In a note dated April 7, 2016, Dr. Coleman stated that appellant presented on that date with
complex regional pain syndrome (CRPS).
On July 20, 2016 OWCP referred appellant’s medical record to a district medical adviser
(DMA) along with a statement of accepted facts (SOAF) for consideration of whether appellant’s
diagnosed CRPS was causally related to the accepted work injury of September 10, 2015, and
whether the accepted aggravation of appellant’s right triangular fibrocartilage had resolved.
In a report dated September 1, 2016, Dr. Taisha S. Williams, Board-certified in physical
medicine and rehabilitation, serving as OWCP’s DMA, explained that the diagnosis of CRPS could
not be accepted until at least May 10, 2017, because the condition would have to be present for at
least one year. She stated that appellant’s aggravation of right triangular fibrocartilage ceased as

3

5 U.S.C. § 8101 et seq.

4
The Board notes that following the June 3, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

2

of April 5, 2016. Dr. Williams advised that additional diagnostic testing was required to
substantiate appellant’s diagnosis of CRPS.
By letter dated September 13, 2016, the employing establishment informed OWCP that
appellant had accepted a temporary alternate-duty offer effective June 10, 2016 for the period
through September 13, 2016, but she had thereafter resigned her appointment effective
August 11, 2016.
By letter dated September 29, 2016, counsel requested that appellant’s claim be accepted
for CRPS as work related, and that appellant receive ongoing temporary total disability
compensation benefits on the periodic rolls.
In a report dated October 31, 2016, Dr. Lingaiah Janumpally, a Board-certified neurologist,
examined appellant for an initial neurology consultation. He noted that appellant was a “nurse” at
the employing establishment and that appellant could not return to work due to her inability to
write, document, or administer intravenous fluids. Dr. Janumpally noted that, while he agreed
with the diagnosis of CRPS, appellant did not have any atrophy or wasting of the thenar or
hypothenar eminence, he also concurred with the disability status as stated by Dr. Coleman.
Appellant filed claims for compensation (Forms CA-7) for disability from August 8, 2016
through April 7, 2017.
By letter dated November 17, 2016, the employing establishment requested that OWCP
deny appellant’s continued submission of Form CA-7 claims for compensation, as she had
voluntarily resigned from her position in August 2016.
On December 27, 2016 appellant notified OWCP that her last day of work at the employing
establishment would be August 11, 2016. She explained that she was resigning due to
“medical/health not permitting to perform job standards or duties properly” and that her
“husband’s job [was] moving to California.”5
By letter dated December 29, 2016, the employing establishment explained that appellant
had voluntarily chosen to resign her on August 11, 2016. A supervisor submitted an accompanying
statement in which she noted that the employing establishment was fully able and willing to
accommodate appellant’s work restrictions, but that she resigned to care for family in California.
On January 25, 2017 OWCP referred appellant, along with a SOAF, to a second opinion
physician, Dr. Michael M. Bronshvag, a Board-certified internist and neurologist, in order to
determine if appellant’s diagnosis of CRPS was work related and whether appellant was totally
disabled from work subsequent to August 2016 due to her work-related conditions.
In a report dated February 16, 2017, Dr. Bronshvag concluded that there were no
demonstrated physical findings enabling him to diagnose CRPS. He opined that appellant was
capable of continuing work in her light-duty position as of August 2016.

5

A notification of personnel action (Form SF-50) dated August 11, 2016 documented appellant’s resignation from
her position at the employing establishment. Appellant stated that she resigned for health reasons.

3

By decision dated April 6, 2017, OWCP denied appellant’s claim for disability
compensation commencing August 8, 2016 and continuing. It found that Dr. Bronshvag’s opinion
that she was not temporarily totally disabled when she stopped working in August 2016
represented the weight of the medical evidence.
On July 17, 2017 appellant, through counsel, requested reconsideration. Counsel argued
that despite OWCP’s determination that she did not meet the diagnostic criteria for CRPS and
lacked a definitive diagnosis, she should receive wage-loss compensation due to her inability to
hold, grasp, write, keyboard, lift, carry, push, and pull.
On July 25, 2017 Dr. Justin Heller, a Board-certified plastic surgeon, examined appellant
for complaints of right wrist pain. He diagnosed unilateral primary osteoarthritis of the first
carpometacarpal joint of the right hand, type 1 CRPS of the right upper limb, and a traumatic
rupture of a ligament of the right wrist.
By decision dated August 16, 2017, OWCP denied modification of its April 6, 2017
decision. It found that appellant had not submitted contemporaneous medical evidence supporting
a medical worsening as of August 8, 2016 prohibiting her from performing duties of her federal
employment.
On October 10, 2017 appellant requested reconsideration of OWCP’s August 16, 2017
decision.
OWCP subsequently received a September 19, 2017 report, wherein Dr. Heller diagnosed
traumatic rupture of the right wrist, scapholunate ligament tear, CRPS type 1 of the right upper
limb, and unilateral primary osteoarthritis of the first carpometacarpal joint of the right hand.
Dr. Heller stated that appellant had been unable to work since August 11, 2016 due to her workrelated injury.
By decision dated October 30, 2017, OWCP denied modification of its August 16, 2017
decision. It noted that the contemporaneous medical record demonstrated that Drs. Coleman and
Janumpally had concurred that she should continue light-duty work.
On December 21, 2017 appellant, through counsel, requested reconsideration of OWCP’s
October 30, 2017 decision.6
By decision dated May 10, 2018, OWCP denied modification of its October 30, 2017
decision. It found that the weight of the medical evidence remained with the second opinion
physician’s opinion that CRPS was not a consequence of the accepted September 10, 2015
traumatic injury. OWCP further noted that there was no contemporaneous medical evidence
supporting her inability to work commencing August 8, 2016 and ongoing.
OWCP continued to receive progress reports from Dr. Heller.
On July 2, 2018 OWCP referred appellant to Dr. Kevin F. Hanley, a Board-certified
orthopedic surgeon and second opinion physician for determination of appellant’s diagnoses
6

On January 12, 2018 appellant underwent OWCP-approved right wrist repair/revision surgery performed by
Dr. Heller.

4

connected to the work injury, whether her work-related conditions had resolved, and whether her
present level of disability was a direct result of accepted work-related conditions.
On August 29, 2018 OWCP received a report dated August 14, 2018 from Dr. Hanley,
diagnosing a series of conditions including: triangular fibrocartilage tear of the right wrist,
surgically treated; tenosynovitis of the extensor tendon, surgically treated; and a ganglion cyst of
the volar surface, surgically treated. Dr. Hanley opined that appellant was still recovering from
her most recent surgical procedure and that her work-related condition had not resolved. He noted
that the initial work-related condition was a wrist sprain/strain and possibly a triangular
fibrocartilage tear, that she had two procedures on the wrist that disrupted the overall mechanics
and dynamics of the wrist, and that these were permanent changes that would never resolve.
Dr. Hanley opined that her disability was a direct result of the accepted work-related condition.
He further opined that appellant had retired from her job, but that, if she was still in the work force,
she would have work limitations related to the upper right extremity.
On May 10, 2019 appellant, through counsel, requested reconsideration of OWCP’s
May 10, 2018 decision. Counsel argued that the lack of contemporaneous medical evidence was
due to Dr. Coleman abandoning appellant; that appellant’s list of accepted conditions needed to be
updated; that the issue was not whether CRPS was a consequential work condition, but that
whether the injuries sustained on September 10, 2015, as complicated by the 2016 surgery,
rendered her unable to complete duties of her employment, whether or not those injuries developed
into CRPS.
By decision dated June 3, 2019, OWCP denied appellant’s request for reconsideration
without reviewing the merits of the case.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.7 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.8 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.9
A timely request for reconsideration, including all supporting documents, must set forth arguments
and contain evidence that either: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.10
When a timely request for reconsideration does not meet at least one of the above-noted

7
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.607.

9

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees Compensation System (iFECS). Id. at Chapter 2.1602.4b.
10

Id. at § 10.606(b)(3).

5

requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.11
ANALYSIS
The Board finds that this case is not in posture for decision.
In the June 3, 2019 decision, OWCP reviewed a statement from counsel dated May 22,
2019, which was submitted on reconsideration. Counsel alleged that OWCP should accept CRPS
as causally related to the accepted injury, and accept appellant’s outstanding claims for periods of
disability, even if the case was not expanded for acceptance of CRPS. The case record also
indicates that OWCP directed appellant to attend a second opinion examination on August 14,
2018 with Dr. Hanley. In his August 14, 2018 report, Dr. Hanley offered an opinion regarding
appellant’s disability status. However, OWCP referenced, but did not review Dr. Hanley’s second
opinion report on reconsideration.
Because Board decisions are final with regard to the subject matter appealed,12 it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.13 The
Board thus finds that this case is not in posture for decision, as OWCP did not review the second
opinion report of Dr. Hanley, which was of record prior to OWCP’s June 3, 2019 decision, on
reconsideration.14 Once OWCP undertook development of the evidence by referring appellant to
Dr. Hanley, the second opinion physician, it had the responsibility to do so in a manner that would
resolve the relevant issues in the claim.15 The case shall therefore be remanded to OWCP to
properly consider all the evidence submitted at the time of the June 3, 2019 decision. Following
this and other such further development as deemed necessary, it shall issue an appropriate merit
decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

Id. at § 10.608(a), (b).

12

20 C.F.R. § 501.6(d).

13

See B.C., Docket No. 15-1222 (issued October 20, 2015); William A. Couch, 41 ECAB 548, 553 (1990).

14

See Order Remanding Case, E.D., Docket No. 20-0260 (issued November 18, 2020).

15

D.M., Docket No. 17-1832 (issued March 14, 2018); Peter C. Belkind, 56 ECAB 580 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: January 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

